Michael and There




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2015

                                       No. 04-15-00021-CV

             BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                Appellant

                                                 v.

                                  Michael and Theresa HAYES,
                                           Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV00284
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On February 24, 2015, the trial court clerk filed a notification of late record stating the
clerk’s record had not been filed because appellant failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.
On February 26, 2015, this court ordered appellant to provide written proof to this court that
either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or
(2) appellant is entitled to appeal without paying the clerk’s fee.

        On March 6, 2015, appellant filed a notice of payment. On March 12, this Court ordered
the clerk’s record be filed in this court by April 3, 2015. The trial court clerk has still not filed
the clerk’s record.

        It is therefore ORDERED the clerk’s record be filed in this court no later than April 21,
2015.


                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court